This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Request for Continued Examination (RCE) under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action (Final Office Action dated 08 August 2020) has been withdrawn pursuant to 37 CFR § 1.114.
Claim Rejections – 35 USC § 112
(a)	The following is a quotation of AIA  35 USC § 112(b):
(b)  Conclusion.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
(b)	The following is a quotation of pre-AIA  35 USC § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-12 are rejected under AIA  35 USC § 112(b) or pre-AIA  35 USC § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, there is insufficient antecedent basis for the recited limitation "the second gas inlets" in line 8 of the 3rd paragraph of the claim.
For the purposes of examination, the recited limitation "the second gas inlets" in line 8 of the 3rd paragraph of claim 1 will be interpreted to as - -the second gas inlet - -.
Regarding claim 1, the recited limitation "the central gas delivery assembly including an inner conduit for supplying the first gas, and an outer conduit, surrounding the inner conduit, for delivering the second gas" in lines 2-4 of the 6th paragraph of claim 1 are inconsistent with associated recitations in the 2nd paragraph of claim 1 and the 3rd paragraph of claim 1.
For the purposes of examination, the recited limitation "the central gas delivery assembly including an inner conduit for supplying the first gas, and an outer conduit, surrounding the inner conduit, for delivering the second gas" in lines 2-4 of the 6th paragraph of claim 1 will be interpreted to as - -the central gas delivery assembly including an outer  conduit for supplying the first gas, and an inner  conduit, surrounded by the outer conduit , for delivering the second gas- -.
Appropriate correction of claim 1 is required.
Regarding claims 2-12, each is rejected for depending from rejected claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 USC § 102 that 
A person shall be entitled to a patent unless –
(a)(1)	the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2)	the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 & 2 are rejected under AIA  35 USC § 102(a)(1) & AIA  35 USC § 102(a)(2) as being anticipated by US 20160348242 A1 (Sung'242).
Regarding claim 1, Sung'242 discloses a monolithic ceramic gas distribution plate (monolithic ceramic structure 700 {e.g., formed using a ceramic sintering process} having faceplate 704 integrally joined to baffle plate 778, 1st partition plate 708, 2nd partition plate 710, baffle plate 778, & backplate 702 {which are integrally joined}) for use in a chemical deposition apparatus, the gas distribution plate comprising:
a monolithic ceramic body (monolithic ceramic structure 700) having an upper surface (upper surface of backplate 702), a lower surface (lower surface of faceplate 704), and an outer cylindrical surface (outer cylindrical surface of monolithic ceramic structure 700) extending between the upper surface (upper surface of backplate 702) and the lower surface (lower surface of faceplate 704);
the monolithic ceramic body (monolithic ceramic structure 700) comprising first gas outlets (1st gas distribution ports 734, tubular structure 784 isolating the 1st gas flowing through to gas distribution ports 734) in the lower surface (lower surface of faceplate 704) at uniformly spaced apart first locations, the first gas outlets (1st gas distribution ports 734) in fluid communication with first gas inlets (1st gas inlets 712 {six 

    PNG
    media_image1.png
    2349
    3284
    media_image1.png
    Greyscale

FIG. 12 of Sung'242 (Cropped)
the monolithic ceramic body (monolithic ceramic structure 700) comprising second gas outlets (2nd gas distribution ports 736) in the lower surface (lower surface of faceplate 704) at uniformly spaced second locations adjacent at least some of the first locations, the second gas outlets (2nd gas distribution ports 736) in fluid communication with an inner inlet  (second gas inlet 714 {center hole in the backplate 702}) and the second gas outlets (2nd gas distribution ports 736), respectively;
the inner plenum (2nd gas distribution plenum volume 748) defined by an inner upper wall (wall of baffle plate 778), an inner lower wall (wall of faceplate 704), an inner outer wall (wall extending between baffle plate 778 & faceplate 704), and a set of pillars (tubular structure 784 isolates the 1st gas flowing through to gas distribution ports 734) integrally formed within the monolithic ceramic body extending between the inner upper wall (wall of baffle plate 778) and the inner lower wall (wall of faceplate 704);
each through hole of the first set of vertically extending through holes passing through a respective one of the pillars (tubular structure 784 isolates the 1st gas flowing through to gas distribution ports 734); and
a central gas deliver assembly (stem 780) extending into the upper surface (upper surface of backplate 702) of the monolithic ceramic body (monolithic ceramic structure 700), the central gas delivery assembly (stem 780) including an outer  conduit 

    PNG
    media_image2.png
    1274
    2514
    media_image2.png
    Greyscale

FIG. 7 of Sung'242 (Cropped)
(associated with 1st gas inlets 712 {six holes arrayed about center hole 714 of backplate 702}) for supplying the first gas, and an inner  conduit (second gas inlet 714 {center hole in the backplate 702})), surrounded by the outer conduit , for delivering the second gas (associated with second gas inlet 714 {center hole in the backplate 702}), the first gas and the second gas to be delivered substantially simultaneously and independently of each other over separate inner faces of the gas distribution plate (monolithic ceramic structure 700 {e.g., formed using a ceramic sintering process} having faceplate 704 integrally joined to baffle plate 778, 1st partition plate 708, 2nd partition plate 710, baffle plate 778, & backplate 702 {which are integrally joined}), the first gas and the second gas not mixed until being introduced within a reaction zone within the chemical deposition apparatus located below the gas distribution plate (monolithic ceramic structure 700 {e.g., formed using a ceramic sintering process} having faceplate 704 integrally joined to baffle plate 778, 1st partition plate 708, 2nd partition plate 710, baffle plate 778, & 
FIGs. 7-12; ¶¶[0013]-[0016]; ¶¶[0019]-[0024]; ¶[0051]; & ¶¶[0060]-[0068].
Regarding claim 2, Sung'242 discloses:
an annular groove in the upper surface (upper surface of backplate 702), the annular groove surrounding second gas inlet  (second gas inlet 714 {center hole in the backplate 702}).
FIGs. 7-12; ¶¶[0013]-[0016]; ¶¶[0019]-[0024]; ¶[0051]; & ¶¶[0060]-[0068].
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 USC § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 USC § 103(a) are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 2 are rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 20160348242 A1 (Sung'242).
Regarding claim 1, given that Sung'242 discloses that showerhead 100 is a monolithic 
a monolithic ceramic body (monolithic ceramic structure 700) having an upper surface (upper surface of backplate 702), a lower surface (lower surface of faceplate 704), and an outer cylindrical surface (outer cylindrical surface of monolithic ceramic structure 700) extending between the upper surface (upper surface of backplate 702) and the lower surface (lower surface of faceplate 704);
the monolithic ceramic body (monolithic ceramic structure 700) comprising first gas outlets (1st gas distribution ports 734, tubular structure 784 isolating the 1st gas flowing through to gas distribution ports 734) in the lower surface (lower surface of faceplate 704) at uniformly spaced apart first locations, the first gas outlets (1st gas distribution ports 734) in fluid communication with first gas inlets (1st gas inlets 712 {six holes arrayed about center hole 714 of backplate 702}) in the upper surface by a first set of vertically extending through holes connecting the first gas outlets (1st gas distribution ports 734, tubular structure 784 isolating the 1st gas flowing through to gas distribution ports 734) with the first gas inlets (1st gas inlets 712 {six holes arrayed about center hole of backplate 702} by way of 1st gas holes 756, 1st gas flow passages 738);
the monolithic ceramic body (monolithic ceramic structure 700) comprising second gas outlets

    PNG
    media_image1.png
    2349
    3284
    media_image1.png
    Greyscale

FIG. 12 of Sung'242 (Cropped)
(2nd gas distribution ports 736) in the lower surface (lower surface of faceplate 704) at uniformly spaced second locations adjacent at least some of the first locations, the second gas outlets (2nd gas distribution ports 736) in fluid communication with an inner plenum (2nd gas distribution plenum volume 748) in the monolithic ceramic body by a second set of vertically extending through holes (through holes of 2nd gas distribution ports 736) connecting the second gas outlets (2nd gas distribution ports 736) with the inner plenum (2nd gas distribution plenum volume 748), the inner plenum in fluid communication with a second gas inlet (second gas inlet 714 {center hole in the backplate 702}) located in a central portion of the upper surface (upper surface of backplate 702), the first gas inlets (1st gas inlets 712 {six holes arrayed about center inlet  (second gas inlet 714 {center hole in the backplate 702}) and the second gas outlets (2nd gas distribution ports 736), respectively;
the inner plenum (2nd gas distribution plenum volume 748) defined by an inner upper wall (wall of baffle plate 778), an inner lower wall (wall of faceplate 704), an inner outer wall (wall extending between baffle plate 778 & faceplate 704), and a set of pillars (tubular structure 784 isolates the 1st gas flowing through to gas distribution ports 734) integrally formed within the monolithic ceramic body extending between the inner upper wall (wall of baffle plate 778) and the inner lower wall (wall of faceplate 704);

    PNG
    media_image2.png
    1274
    2514
    media_image2.png
    Greyscale

FIG. 7 of Sung'242 (Cropped)
each through hole of the first set of vertically extending through holes passing through a respective one of the pillars (tubular structure 784 isolates the 1st gas flowing through to gas distribution ports 734); and
outer  conduit 
(associated with 1st gas inlets 712 {six holes arrayed about center hole 714 of backplate 702}) for supplying the first gas, and an inner  conduit (second gas inlet 714 {center hole in the backplate 702})), surrounded by the outer conduit , for delivering the second gas (associated with second gas inlet 714 {center hole in the backplate 702}), the first gas and the second gas to be delivered substantially simultaneously and independently of each other over separate inner faces of the gas distribution plate (monolithic ceramic structure 700 {e.g., formed using a ceramic sintering process} having faceplate 704 integrally joined to baffle plate 778, 1st partition plate 708, 2nd partition plate 710, baffle plate 778, & backplate 702 {which are integrally joined}), the first gas and the second gas not mixed until being introduced within a reaction zone within the chemical deposition apparatus located below the gas distribution plate (monolithic ceramic structure 700 {e.g., formed using a ceramic sintering process} having faceplate 704 integrally joined to baffle plate 778, 1st partition plate 708, 2nd partition plate 710, baffle plate 778, & backplate 702 {which are integrally joined}).
FIGs. 7-12; ¶¶[0013]-[0016]; ¶¶[0019]-[0024]; ¶[0051]; & ¶¶[0060]-[0068].
Regarding claim 2, Sung'242 discloses:
an annular groove in the upper surface (upper surface of backplate 702), the annular groove surrounding second gas inlet  (second gas inlet 714 {center hole in the backplate 702}).
FIGs. 7-12; ¶¶[0013]-[0016]; ¶¶[0019]-[0024]; ¶[0051]; & ¶¶[0060]-[0068].
Claims 1-3 & 6 are rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 20140235069 A1 (Breiling'069) in view US 20160348242 A1 (Sung'242) (as evidenced by US 5624498 A {Lee'498}).
Regarding claim 1, Breiling'069 discloses a gas distribution plate (precursor delivery plate 603) for use in a chemical deposition apparatus, the gas distribution plate comprising:
a body (main plate 660, cap plate 658, & tubular structures 642 protruding from main plate 660 into cap plate 658) having an upper surface (at upper surface of cap plate 658), a lower surface (at lower surface of main plate 660), and an outer cylindrical surface (at outer cylindrical surface of main plate 660) extending between the upper surface and the lower surface;

    PNG
    media_image3.png
    650
    2003
    media_image3.png
    Greyscale

FIG. 6C of Breiling'069
the body (main plate 660, cap plate 658, & tubular structures 642 protruding from main plate 660 into cap plate 658) comprising first gas outlets (outlets of through-hole 608) in the lower surface (at lower surface of main plate 660) at uniformly spaced apart first locations, the first gas outlets (outlets of through-hole 608) in fluid communication with first gas inlets (inlets of through-hole 608) in the upper surface by a first set of vertically extending through holes (through-hole 608) connecting the first gas inlets with the first 

    PNG
    media_image4.png
    896
    2143
    media_image4.png
    Greyscale

FIG. 6A of Breiling'069 (Cropped)

    PNG
    media_image5.png
    988
    1647
    media_image5.png
    Greyscale

FIG. 6D of Breiling'069 (Cropped)
the body (main plate 660, cap plate 658, & tubular structures 642 protruding from main plate 660 into cap plate 658) comprising second gas outlets (outlets of gas delivery inlet  (precursor gas inlet 648) and the second gas outlets (outlets of gas delivery holes 610), respectively;
the inner plenum (precursor plenum 651) defined by an inner upper wall (wall having inner surface of cap plate 658), an inner lower wall (wall having inner surface of main plate 660), an inner outer wall (wall having inner cylindrical surface of main plate 660), and a set of pillars (tubular structures 642) integrally formed within the body extending between the inner upper wall and the inner lower wall; and
each through hole (through-hole 608) of the first set of vertically extending through holes passing through a respective one of the pillars (tubular structures 642).
FIGs. 1A-B, 6A-D, & 9; ¶¶[0030]-[0031]; ¶¶[0045]-[0048]; ¶[0056]; ¶¶[0059]-[0063]; ¶¶[0095]-[0096]; & ¶¶[0122]-[0144].
Regarding claim 1, Breiling'069 does not expressly disclose:
the gas distribution plate being a monolithic ceramic gas distribution plate and
the body being a monolithic ceramic body.
Regarding claim 1, Sung'242 discloses:
a gas distribution plate (showerhead 100) being a monolithic ceramic gas distribution plate (e.g., manufactured as a monolithic structure made by using a ceramic sintering process) and
a body being a monolithic ceramic body (e.g., manufactured as a monolithic structure made by using a ceramic sintering process).
FIGs. 1-12; ¶¶[0013]-[0016]; ¶¶[0019]-[0024]; ¶[0051]; & ¶¶[0060]-[0068].
Selecting a ceramic as disclosed by Sung'242 for each of the gas distribution plate and the body of Breiling'069, as the selection of known materials based on each material's suitability for its intended use, is obvious.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.07.  In addition and/or in the alterative, making each of the gas distribution plate and the body of Breiling'069 a one-piece construct as disclosed by Sung'242 so that the gas distribution plate of Breiling'069 is a monolithic ceramic gas distribution plate and the ceramic body of Breiling'069 is a monolithic ceramic body, as an implementation of a predictable engineering choice, is obvious.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); see also e.g., MPEP § 2144.04 (V)(B);  Furthermore, making each of the gas distribution plate and the body of Breiling'069 a one-piece construct so that each of the gas distribution plate of Breiling'069 is a monolithic ceramic gas distribution plate and the body of Breiling'069 is a monolithic ceramic body is common knowledge in the art.  See e.g., MPEP § 2144.03.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make each of the ceramic gas distribution plate and the ceramic body of Breiling'069 a one-piece construct as disclosed by Sung'242.
Regarding claim 1, Breiling'069 does not expressly disclose:
the second gas inlet located in a central portion of an upper surface of the monolithic body, and
a central gas deliver assembly extending into the upper surface of the monolithic ceramic body, - -the central gas delivery assembly including an outer  conduit for supplying the first gas, and an inner  conduit, surrounded by the outer conduit , for delivering the second gas- -, the first gas and the second gas to be delivered substantially simultaneously and independently of each other over separate inner faces of the gas distribution plate, the first gas and the second gas not mixed until being introduced within a reaction zone within the chemical deposition apparatus located below the gas distribution plate.
Regarding claim 1, Sung'242 discloses:
a second gas inlet (second gas inlet 714 {center hole in the backplate 702}) located in a central portion of an upper surface (upper surface of backplate 702) of monolithic ceramic body (monolithic ceramic backplate 702 of monolithic ceramic structure 700), and
a central gas deliver assembly (stem 780) extending into the upper surface (upper surface of backplate 702) of the monolithic ceramic body (monolithic ceramic structure 700), the central gas delivery assembly (stem 780) including an outer  conduit (associated with 1st gas inlets 712 {six holes arrayed about center hole 714 of backplate 702}) for supplying the first gas, and an inner  conduit (second gas inlet 714 {center hole in the backplate 702})), surrounded by the outer conduit , for 

    PNG
    media_image2.png
    1274
    2514
    media_image2.png
    Greyscale

FIG. 7 of Sung'242 (Cropped)
simultaneously and independently of each other over separate inner faces of the gas distribution plate (monolithic ceramic structure 700 {e.g., formed using a ceramic sintering process} having faceplate 704 integrally joined to baffle plate 778, 1st partition plate 708, 2nd partition plate 710, baffle plate 778, & backplate 702 {which are integrally joined}), the first gas and the second gas not mixed until being introduced within a reaction zone within the chemical deposition apparatus located below the gas distribution plate (monolithic ceramic structure 700 {e.g., formed using a ceramic sintering process} having faceplate 704 integrally joined to baffle plate 778, 1st partition plate 708, 2nd partition plate 710, baffle plate 778, & backplate 702 {which are integrally joined}).
FIGs. 7-12; ¶¶[0013]-[0016]; ¶¶[0019]-[0024]; ¶[0051]; & ¶¶[0060]-[0068].
Regarding claim 1, Lee'498 evidences:
the second gas inlet (inlet from second concentric gas supply pipe 200 to central bore 400) located in a central portion of the upper surface (upper surface of 1st porous plate 500) of the monolithic body (1st porous plate 500), and

    PNG
    media_image6.png
    662
    1537
    media_image6.png
    Greyscale

FIG. 3 of Lee'498 (Cropped)
a central gas deliver assembly (gas supply pipe 100 surrounding concentric gas supply pipe 200) extending into an upper surface (upper surface of 1st porous plate 500) of a body (1st porous plate 500), the central gas deliver assembly (gas supply pipe 100 surrounding concentric gas supply pipe 200) including an outer  conduit (gas supply pipe 100) for supplying a first gas, and an inner  conduit (concentric gas supply pipe 200), surrounded by the outer conduit  (gas supply pipe 100), for delivering the second gas, the first gas and the second gas to be delivered substantially simultaneously and independently of each other over separate inner faces of the gas distribution plate, the first gas and the second gas not mixed until being introduced within a reaction zone within the chemical deposition apparatus 
Rearranging the second gas inlet of Breiling'069 so that it is located in the upper surface of the monolithic ceramic body as disclosed by Sung'242 and evidenced by Lee'498, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); see also e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2144.04 (VI)(C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the second gas inlet of Breiling'069 so that it is located in the upper surface of the monolithic ceramic body as disclosed by Sung'242 and evidenced by Lee'498.
Regarding claim 2, Sung'242 discloses:
an annular groove in the upper surface (upper surface of backplate 702), the annular groove surrounding second gas inlet  (second gas inlet 714 {center hole in the backplate 702}).
FIGs. 7-12; ¶¶[0013]-[0016]; ¶¶[0019]-[0024]; ¶[0051]; & ¶¶[0060]-[0068].
Regarding claim 3, Breiling'069 discloses:
the pillars (tubular structures 642) being cylindrical pillars having the same diameter and each of the first set of vertically extending through holes (through-hole 608) has a diameter smaller than the diameter of the corresponding pillars (tubular structures 642) or
each of the first set of vertically extending through holes (through-hole 608) having a diameter about 6 to about 10 times the diameter of the corresponding pillars 
FIGs. 1A-B, 6A-D, & 9; ¶¶[0030]-[0031]; ¶¶[0045]-[0048]; ¶[0056]; ¶¶[0059]-[0063]; ¶¶[0095]-[0096]; & ¶¶[0122]-[0144].

    PNG
    media_image7.png
    375
    1647
    media_image7.png
    Greyscale

FIG. 6D of Breiling'069 (Cropped)
Although disclosing the structural feature(s) (i.e., cylindrical pillars having the same diameter, each of the first set of vertically extending through holes having a diameter smaller than the diameter of each corresponding pillar) of the device (i.e., monolithic gas distribution plate), Breiling'069 does not expressly disclose the claimed sizing (i.e., the diameter of each through holes being ~3 to ~5 times smaller than the diameter of each corresponding pillar) of the disclosed structural feature(s).
However, the claimed sizing (i.e., the diameter of each through holes being ~3 to ~5 times smaller than the diameter of each corresponding pillar) of the disclosed structural feature(s) (i.e., cylindrical pillars having the same diameter, each of the first set of vertically extending through holes having a diameter smaller than the diameter of each corresponding pillar) of the device (i.e., monolithic gas distribution plate) of the prior art imbues no patentable distinction to the claimed invention over the device of the prior art (Breiling'069).  This is because sizing involves the scaling of the relative dimensions of the disclosed structural feature(s) of the device of the prior art that produces a device that performs the same as the Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
In addition and/or in the alternative, one skilled in the art, while building such disclosed device of the prior art, would experiment with the sizing (i.e., the diameter of each through holes being ~3 to ~5 times smaller than the diameter of each corresponding pillar) of such disclosed structural feature(s) (i.e., cylindrical pillars having the same diameter, each of the first set of vertically extending through holes having a diameter smaller than the diameter of each corresponding pillar) of the device (i.e., monolithic gas distribution plate) of the prior art (Breiling'069).  To that end, routine experimentation with respect to sizing of such disclosed structural feature(s) is permissible (not undue).  In addition, experimentation with respect to the sizing of such disclosed structural feature(s) in the direction in which Breiling'069 provides a reasonable amount of guidance (e.g., ratio of total sidewall area of through holes to the cross-sectional area of through holes being less than 1 to 1.5) is routine and permissible (not undue).  See e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).

Regarding claim 6, Breiling'069 discloses:
the upper surface (at upper surface of cap plate 658) and the lower surface (at lower surface of main plate 660) being planar surfaces, the pillars (tubular structures 642) being cylindrical pillars having the same diameter, and the inner plenum (precursor plenum 651) having a height.
FIGs. 1A-B, 6A-D, & 9; ¶¶[0030]-[0031]; ¶¶[0045]-[0048]; ¶[0056]; ¶¶[0059]-[0063]; ¶¶[0095]-[0096]; & ¶¶[0122]-[0144].
Although disclosing the structural feature(s) (i.e., cylindrical pillars having the same diameter, inner plenum having a height) of the device (i.e., monolithic gas distribution plate), Breiling'069 does not expressly disclose the claimed sizing (i.e., the height of the inner plenum being about equal to the diameter of the pillars) of the disclosed structural feature(s).
However, the claimed sizing (i.e., the height of the inner plenum being about equal to the diameter of the pillars) of the disclosed structural feature(s) (i.e., cylindrical pillars having the same diameter, inner plenum having a height) of the device (i.e., monolithic gas distribution plate) of the prior art imbues no patentable distinction to the claimed invention over the device of the prior art (Breiling'069).  This is because sizing involves the scaling of the relative dimensions of the disclosed structural feature(s) of the device of the prior art that produces a device that performs the same as the device of the prior art (Breiling'069).  In other words, because the only difference between the prior art and the claimed invention is the relative Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
In addition and/or in the alternative, one skilled in the art, while building such disclosed device of the prior art, would experiment with the sizing (i.e., the height of the inner plenum being about equal to the diameter of the pillars) of such disclosed structural feature(s) (i.e., cylindrical pillars having the same diameter, inner plenum having a height) of the device (i.e., monolithic gas distribution plate) of the prior art (Breiling'069).  To that end, routine experimentation with respect to sizing of such disclosed structural feature(s) is permissible (not undue).  In addition, experimentation with respect to the sizing of such disclosed structural feature(s) in the direction in which Breiling'069 provides a reasonable amount of guidance (e.g., ratio of total sidewall area of through holes to the cross-sectional area of through holes being less than 1 to 1.5) is routine and permissible (not undue).  See e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size and/or optimize the height of the inner plenum of the monolithic gas distribution plate of Breiling'069 to be about equal to the diameter .
Claims 2, 4 & 7 are rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 20140235069 A1 (Breiling'069) in view US 20160348242 A1 (Sung'242) (as evidenced by US 5624498 A {Lee'498}) as applied to claims 1-3 & 6 above, and further in view US 20120222815 A1 (Sabri'815).
Regarding claim 2, Sabri'815 discloses:
an annular groove (accommodating o-ring seal 648 in FIG. 6; accommodating o-ring seal 748 in FIG. 7) surrounding a second gas inlet (gas inlet from gas distribution stem 612 to plenum volume of showerhead 600 in FIG. 6; gas inlet from gas

    PNG
    media_image8.png
    722
    1110
    media_image8.png
    Greyscale

FIG. 6 of Sabri'815 (Cropped)
distribution stem 712 to plenum volume of showerhead 700 in FIG. 7) of an inner plenum (plenum volume of showerhead 600 showerhead 600 in FIG. 6; plenum 
FIGs. 6 & 7; ¶¶[0049]-[0050]; & ¶¶[0112]-[0117].

    PNG
    media_image9.png
    689
    1161
    media_image9.png
    Greyscale

FIG. 7 of Sabri'815 (Cropped)
A motivation for adding the annular groove surrounding the second gas inlet as disclosed by Sabri'815 to the monolithic gas distribution plate of Breiling'069 and Sung'242 is to facilitate the sealing of the interface between the conduit, which provides the second gas the
monolithic gas distribution plate) and the inner plenum of the monolithic gas distribution plate.  Rearranging the annular groove surrounding the second gas inlet as disclosed by Sabri'815 to the upper surface of the monolithic gas distribution plate of Breiling'069 and Sung'242, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add the annular groove surrounding the second gas inlet as disclosed by Sabri'815 to the upper surface of the monolithic gas distribution plate of Breiling'069 and Sung'242.
Regarding claim 4, Breiling'069 and Sung'242 does not expressly disclose:
a planar electrode embedded in the monolithic ceramic body, the planar electrode having gaps therein at locations of the first set of vertically extending through holes and at locations of the second set of vertically extending through holes such that the planar electrode is not exposed to gases passing through the first and second sets of vertically extending through holes.
Regarding claim 4, Sabri'815 discloses:
a planar electrode (embedded ground/power plane 616 in FIG. 6; embedded

    PNG
    media_image10.png
    469
    962
    media_image10.png
    Greyscale

FIG. 7 of Sabri'815 (Cropped)

FIGs. 6-8D; ¶¶[0049]-[0052]; & ¶¶[0112]-[0117].

    PNG
    media_image11.png
    482
    1109
    media_image11.png
    Greyscale

FIG. 6 of Sabri'815 (Cropped)
A motivation for adding the planar electrode as disclosed by Sabri'815 to the monolithic gas distribution plate of Breiling'069 and Sung'242 so that the planar electrode having gaps therein at locations of the first set of vertically extending through holes and at locations of the second set of vertically extending through holes is to one or more of: facilitate control of the conveyance of neutral species through the monolithic gas distribution plate; facilitate control of the conveyance of reactive species through the monolithic gas distribution plate; facilitate control of the conveyance of ion species (e.g., inhibit the conveyance of ion species) through the monolithic gas distribution plate; and facilitate control of the conveyance of radical species 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add the planar electrode as disclosed by Sabri'815 to the monolithic gas distribution plate of Breiling'069 and Sung'242.
Regarding claim 7, Sabri'815 discloses:
an embedded electrode (embedded ground/power plane 616) below the inner plenum (plenum volume of showerhead 600) and electrically conductive vias (plurality of conductive vias 654 of showerhead 600) extending upwardly from the embedded electrode (embedded ground/power plane 616) at circumferentially spaced locations between an outer periphery of the monolithic ceramic body (unitary faceplate/backplate 658) and an outermost row of gas outlets (gas distribution holes 622).
FIG. 6; ¶[0049]; & ¶¶[0112]-[0115].
Claim 5 is rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 20140235069 A1 (Breiling'069) in view US 20160348242 A1 (Sung'242) (as evidenced by US 5624498 A {Lee'498}) as applied to claims 1-3 & 6 above, and further in view US 20130299009 A1 (Jiang'009).
Regarding claim 5, Breiling'069 and Sung'242, by way of Breiling'069, discloses:
the pillars (tubular structures 642) being cylindrical pillars having the same diameter, 
the pillars (tubular structures 642) arranged in concentric rows separated by concentric rows of with respect to the second set of vertically extending through holes (gas 
FIGs. 1A-B, 6A-D, & 9; ¶¶[0030]-[0031]; ¶¶[0045]-[0048]; ¶[0056]; ¶¶[0059]-[0063]; ¶¶[0095]-[0096]; & ¶¶[0122]-[0144].

    PNG
    media_image7.png
    375
    1647
    media_image7.png
    Greyscale

FIG. 6D of Breiling'069 (Cropped)

    PNG
    media_image3.png
    650
    2003
    media_image3.png
    Greyscale

FIG. 6C of Breiling'069
Regarding claim 5, Breiling'069 and Sung'242 does not expressly disclose:
the pillars arranged in concentric rows separated by concentric rows of the second set of vertically extending through holes.
Regarding claim 5, Jiang'009 discloses:
pillars (each first gas conduit 101 of FIG. 6 having a correspond first gas outlet

    PNG
    media_image12.png
    348
    1084
    media_image12.png
    Greyscale

FIG. 6 of Jiang'009

    PNG
    media_image13.png
    461
    1325
    media_image13.png
    Greyscale

FIG. 13 of Jiang'009
passages 322 of FIG. 13) arranged in concentric rows separated by concentric 
FIGs. 6 & 14; ¶¶[0040]-[0041]; ¶[0048]; ¶[0056]; ¶[0069]; ¶¶[0078]-[0079]; & ¶¶[0082]-[0089].
Rearranging the pillars of Breiling'069 and Sung'242 so that the pillars are arranged in concentric rows separated by concentric rows of vertically extending through holes as disclosed by Jiang'009, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); see also e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2144.04 (VI)(C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the pillars of Breiling'069 and Sung'242 so that the pillars are arranged in concentric rows separated by concentric rows of vertically extending through holes as disclosed by Jiang'009.
Claims 8 & 9 are rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 20140235069 A1 (Breiling'069) in view US 20160348242 A1 (Sung'242) (as evidenced by US 5624498 A {Lee'498}) as applied to claims 1-3 & 6 above, and further in view US 20150007770 A1 (Chandrasekharan'770).
Regarding claim 8, Breiling'069 and Sung'242 does not expressly disclose:
the monolithic ceramic gas distribution plate further comprising:
an annular recess surrounding the lower surface, the annular recess extending inwardly from an outer periphery of the monolithic ceramic body a distance less than a thickness of the monolithic ceramic body.
Regarding claim 8, Chandrasekharan'770 discloses:
a monolithic ceramic gas distribution plate (faceplate 410) comprising:
an annular recess (shoulder at outer periphery of faceplate 410) surrounding the lower surface (lower surface of faceplate 410),
the annular recess (shoulder at outer periphery of faceplate 410) extending inwardly from an outer periphery of the monolithic ceramic body (outer periphery of faceplate 410) a distance less than a thickness of the monolithic ceramic body.
FIGs. 2-4; ¶¶[0025]-[0028]; ¶[0111]; & ¶¶[0067]-[0080].

    PNG
    media_image14.png
    737
    955
    media_image14.png
    Greyscale

FIG. 4 of Chandrasekharan'770 (Cropped)
A motivation for adding the annular recess as disclosed by Chandrasekharan'770 to the 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add the annular recess as disclosed by Chandrasekharan'770 to the monolithic gas distribution plate of Breiling'069 and Sung'242.
Regarding claim 9, Breiling'069 and Sung'242, by way of Breiling'069, discloses:
a showerhead module comprising:
the monolithic gas distribution plate (precursor delivery plate 103 in FIG. 1A; precursor delivery plate 603 in FIGs. 6A-D) and

    PNG
    media_image15.png
    682
    1491
    media_image15.png
    Greyscale

FIG. 6A of Breiling'069 (Cropped)
a gas delivery assembly (one or more radical gas inlets 135; plenum adapter 138 in FIG. 1A).
FIGs. 1A-B, 6A-D, & 9; ¶¶[0030]-[0031]; ¶¶[0045]-[0048]; ¶[0056]; ¶¶[0059]-[0063]; 
Regarding claim 9 Breiling'069 and Sung'242 does not expressly disclose:
the showerhead module including
a top plate supporting the gas delivery assembly such that a stem of the gas delivery assembly extends through a central bore in a lower plate of the showerhead module, the gas distribution assembly including a centrally located inner gas conduit in fluid communication with the inner plenum and at least one outer gas conduit in fluid communication with an upper plenum between a lower surface of the lower plate and the upper surface of the monolithic ceramic body.
Regarding claim 9, Chandrasekharan'770 discloses:
a showerhead module (showerhead 700) including:

    PNG
    media_image16.png
    769
    865
    media_image16.png
    Greyscale

FIG. 7B of Chandrasekharan'770 (Cropped)

    PNG
    media_image17.png
    1468
    1173
    media_image17.png
    Greyscale

FIG. 7C of Chandrasekharan'770

FIGs. 5A-7D; ¶¶[0026]-[0042]; & ¶¶[0080]-[0111].
A motivation for modifying the gas delivery assembly of Breiling'069 and Sung'242 to the gas delivery assembly as disclosed by Chandrasekharan'770 is that Breiling'069 discloses that showerhead with a faceplate assembly as disclosed by Breiling'069 may be any one of:  (a)  mounted in a reaction chamber above a wafer support configured to support one or more semiconductor wafers;  (b)  serve as a lid, or part of a lid, for the reaction chamber; and  (c)  be a “chandelier” type showerhead and be suspended from the lid of the reaction chamber by a stem or other support structure.  At the same time, rearranging the at least one outer gas conduit and centrally located inner gas conduit as disclosed by Chandrasekharan'770 so that the centrally located inner gas conduit is in fluid communication with the inner plenum and the at least one outer gas conduit in fluid communication with the upper plenum between a lower surface of the lower plate and the upper surface of the monolithic ceramic body, as an Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); see also e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2144.04 (VI)(C).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas delivery assembly of Breiling'069 and Sung'242 to the gas delivery assembly as disclosed by Chandrasekharan'770 while rearranging the at least one outer gas conduit and centrally located inner gas conduit as disclosed by Chandrasekharan'770.
Claims 10 & 11 are rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 20140235069 A1 (Breiling'069) in view US 20160348242 A1 (Sung'242) (as evidenced by US 5624498 A {Lee'498}), and US 20150007770 A1 (Chandrasekharan'770) as applied to claims 8 & 9 above, and further in view US 20120222815 A1 (Sabri'815).
Regarding claim 10, Breiling'069, Sung'242, and Chandrasekharan'770, by way of Chandrasekharan'770, discloses:
a lower end of a stem (1st gas inlet 744 & 2nd gas inlet 746) of the gas delivery assembly gas the gas delivery assembly (1st gas inlet 744, 2nd gas inlet 746, & 3rd gas inlet 748) extending through a central bore in a lower plate (plenum divider 708) of the showerhead module (showerhead 700) including a tubular extension that extends below the lower surface of a lower plate (plenum divider 708) of the showerhead module (showerhead 700).
FIGs. 5A-7D; ¶¶[0026]-[0042]; & ¶¶[0080]-[0111].

    PNG
    media_image18.png
    550
    748
    media_image18.png
    Greyscale

FIG. 7B of Chandrasekharan'770 (Cropped)
Regarding claim 10, Breiling'069, Sung'242, and Chandrasekharan'770 does not expressly disclose:
an annular seal is located between an end of the tubular extension and the upper surface of the monolithic ceramic body to isolate gas delivered through the central gas conduit from gas delivered through the at least one outer gas conduit.
Regarding claim 10, Sabri'815 discloses:
an annular groove (accommodating o-ring seal 648 in FIG. 6; accommodating o-ring seal 748 in FIG. 7) surrounding a second gas inlet (gas inlet from gas distribution stem 612 to plenum volume of showerhead 600 in FIG. 6; gas inlet from gas 
FIGs. 6 & 7; ¶¶[0049]-[0050]; & ¶¶[0112]-[0117].

    PNG
    media_image8.png
    722
    1110
    media_image8.png
    Greyscale

FIG. 6 of Sabri'815 (Cropped)
A motivation for adding the annular groove surrounding the second gas inlet as disclosed by Sabri'815 to the monolithic gas distribution plate of Breiling'069, Sung'242, and Chandrasekharan'770 is to facilitate the sealing of the interface between the conduit, which provides the second gas the monolithic gas distribution plate) and the inner plenum of the monolithic gas distribution plate.  Rearranging the annular groove surrounding the second gas Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).

    PNG
    media_image9.png
    689
    1161
    media_image9.png
    Greyscale

FIG. 7 of Sabri'815 (Cropped)
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add the annular groove surrounding the second gas inlet as disclosed by Sabri'815 to the upper surface of the monolithic gas distribution plate of Breiling'069, Sung'242, and Chandrasekharan'770.
Regarding claim 11, Breiling'069, Sung'242, and Chandrasekharan'770, by way of Chandrasekharan'770, discloses:
a plate (backplate 682) including a central bore spaced outwardly from a tubular 
(FIGs. 5A-7D; ¶¶[0026]-[0042]; & ¶¶[0080]-[0111]); and
Sabri'815 discloses:
an annular seal (o-ring seal 648 in FIG. 6) in the annular groove at the upper surface of a plate (backplate portion of unitary faceplate/backplate 658) sealing against the lower end of a stem (gas distribution stem 612),
(FIGs. 6 & 7; ¶¶[0049]-[0050]; & ¶¶[0112]-[0117]).

    PNG
    media_image16.png
    769
    865
    media_image16.png
    Greyscale

FIG. 7B of Chandrasekharan'770 (Cropped)

    PNG
    media_image19.png
    692
    817
    media_image19.png
    Greyscale

FIG. 6 of Sabri'815 (Cropped)
Rearranging the annular groove at the upper surface of the plate as disclosed by Sabri'815 to be in the upper surface of the upper surface of the lower plate of the showerhead module of Breiling'069, Sung'242, and Chandrasekharan'770, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).
Claim 12 is rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 20140235069 A1 (Breiling'069) in view US 20160348242 A1 (Sung'242) (as evidenced by US 5624498 A {Lee'498}), and US 20150007770 A1 (Chandrasekharan'770) as applied to claims 8 & 9 above, and further in view US 20120222815 A1 (Sabri'815) and US 20030143328 A1 (Chen'328) (as evidenced by US 20140237840 A1 {Knyazik'840}).
Regarding claim 12, Breiling'069, Sung'242, and Chandrasekharan'770 does not expressly disclose:
the gas delivery assembly including an outwardly extending mounting flange attached to the top plate of the showerhead module.
Regarding claim 12, Sabri'815 discloses:
a gas delivery assembly (stem 712) including an outwardly extending mounting flange (at stem screws 764) attached to a top plate (backplate portion unitary faceplate/backplate 714) of a showerhead module (showerhead 700).
FIGs. 6 & 7; ¶¶[0049]-[0050]; & ¶¶[0112]-[0117].

    PNG
    media_image20.png
    689
    955
    media_image20.png
    Greyscale

FIG. 7 of Sabri'815 (Cropped)

Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add the outwardly extending mounting flange as disclosed by Sabri'815 to the gas delivery assembly of Breiling'069, Sung'242, and Chandrasekharan'770.
Regarding claim 12, Breiling'069, Sung'242, and Chandrasekharan'770 does not expressly disclose:
an upper gas connection flange at an upper end of the stem, the gas connection flange including an annular recess in an upper surface thereof and the at least one outer gas conduit comprising six circumferentially spaced apart outer gas conduits with inlets thereof in the annular recess.
Regarding claim 12, Chen'328 discloses:
an upper gas connection flange (gas box 132) including an annular recess in an upper surface (opposite gas outlets 144 of outer channels 143) and at least one outer gas conduit comprising six circumferentially spaced apart outer gas conduits (outer channels 143) with inlets.
FIGs. 2 & 3; ¶¶[0016]-[0017]; ¶¶[0029]-[0037]; ¶¶[0045]-[0049]; ¶[0055]; ¶[0060]; ¶[0066]; ¶[0069]; ¶[0073]; ¶[0079]; ¶[0081]; & ¶[0087].
A motivation for adding the upper gas connection flange as disclosed by Chen'328 to the gas delivery assembly of Breiling'069, Sung'242, and Chandrasekharan'770 is to facilitate the uniform supply of process gas by the gas delivery assembly to the upper plenum of the 

    PNG
    media_image21.png
    1391
    1554
    media_image21.png
    Greyscale

FIG. 3 of Chen'328
Such addition, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Regarding claim 12, Knyazik'840 provides evidences that it is known in the art for:
inlets (holes 308) of circumferentially spaced apart outer gas conduits (outer injection passages 236) of an upper gas connection flange (nozzle 230) within an annular recess (trench 302) of the upper gas connection flange (nozzle 230).
FIGs. 1-3C; ¶¶[0012]-[0016];; & ¶¶[0045]-[0049].

    PNG
    media_image22.png
    1212
    1615
    media_image22.png
    Greyscale

FIG. 3A of Knyazik'840
To that end, when adding the upper gas connection flange as disclosed by Chen'328 to Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).

    PNG
    media_image23.png
    374
    1585
    media_image23.png
    Greyscale

FIG. 3B of Knyazik'840 (Cropped)
To that end, when adding the upper gas connection flange as disclosed by Chen'328 to the gas delivery assembly of Breiling'069, Sung'242, and Chandrasekharan'770, rearranging the inlets of circumferentially spaced apart outer gas conduits to be in the annular recess as known in the art, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add the outwardly extending mounting flange as disclosed by Chen'328 to the gas delivery assembly of Breiling'069, Sung'242, and 
Response to Arguments
Applicant’s arguments accompanying Applicant’s reply dated 05 January 2021 with respect to claims 1-12 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that might be used to demonstrate (in combination with one or more other prior art documents of record) that the invention as currently claimed would be obviousness to a person having ordinary skill in the art in view of such combination.  Among such prior art are:
(a)	US 5614026 A (Williams'026), showerhead 370 provided as an integral unit, see e.g., FIGs. 3A-E;
(b)	US 6086677 A (Umotoy'677), unitary faceplate 130, see e.g., FIGs. 9 & 13;
(c)	US 6148761 A (Majewski'761), monolithic multi-channel faceplate 200 see e.g., FIGs. 3-6;
(d)	US 6161500 A (Kopacz'500), welded showerhead 70 see e.g., FIGs. 5-7;
(e)	US 6302964 B1 (Umotoy'964), unitary faceplate 130, see e.g., FIGs. 9 & 13;
(f)	US 20020152960 A1 (Tanaka'960), welded dividing plate 124 see e.g., FIGs. 1A-6;
(g)	US 20050255241 A1 (Murakami'241), gas shower head body 30, see e.g., FIGs. 2-6;
(h)	US 20070079936 A1 (Li'936), unitary dielectric window & showerhead, ceramic showerhead 200. see e.g., FIG. 7;
(i)	US 20100170438 A1 (Saywell'438), monolithic  gas distributor 1 & 2, see e.g., FIGs. 1-8;
(j)	US 20120097330 A1 (Iyengar'330), unitary showerhead 107, see e.g., FIGs. 1-10;
(k)	US 20130299009 A1 (Jiang'009), gas distribution & diffusion plate 100, see e.g., FIGs. 1-16;
(l)	US 20140306027 A1 (Xu'027), showering assembly 3, see e.g., FIGs. 1, 5-25;
(m)	US 20150129112 A1 (Saito'112), integral shower head assembly 116, see e.g., FIGs. 1-12;
(n)	US 20160111256 A1 (Stowell'256), gas distribution plate 103 see e.g., FIGs. 6-9;
(o)	US 20160348242 A1 (Sung'242), monolithic ceramic showerhead 100 or monolithic metallic showerhead 100 (each made using additive manufacturing techniques), see e.g., FIGs. 1-12,
each of which evidences that making the gas distribution plate of each of Breiling'069, Lee'498, and the combination of Breiling'069 and Lee'498 a one-piece construct so that the gas distribution plate of each of Breiling'069, Lee'498, and the combination of Breiling'069 and Lee'498 is a monolithic gas distribution plate, is common knowledge in the art.  See e.g., MPEP § 2144.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
Examiner interviews are available via telephone, in-person, and video conferencing 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716